NUMBER 13-13-00066-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ERIC ROEL JIMINEZ,                                                        Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.



              SUPPLEMENTAL ABATEMENT ORDER
             Before Justices Garza, Benavides, and Longoria
                            Order Per Curiam

      This appeal was abated by this Court on January 27, 2014, upon the suggestion

of death of appellant’s retained attorney, Richard R. Rodriguez. Appellant was directed
to notify the Court on or before February 26, 2014, if he retained new counsel and advise

the Court if he believes he is indigent. No response has been received from appellant.

       Appellant’s brief was originally due on August 19, 2013. This sequence of events

requires us to effectuate our responsibility to avoid further delay and to preserve the

parties' rights.   See TEX. R. APP. P. 37.3(a)(1).       Accordingly, this appeal remains

ABATED and the cause REMANDED to the trial court.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant has abandoned his appeal; (2) whether appellant is indigent, and if so, whether

counsel should be appointed to represent him; (3) if appellant is not indigent, whether he

has obtained the services of another attorney to pursue the appeal; (4) if appellant is not

indigent, whether he has made the necessary arrangements for filing a brief; and (5) if

any other orders are necessary to ensure the proper and timely pursuit of appellant’s

appeal. If new counsel is appointed, the name, address, telephone number, and state

bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

       IT IS SO ORDERED.

                                              2
                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of March, 2014.




                           3